Exhibit 21.1 SUBSIDIARY LIST (BY JURISDICTION) California Bay Rincon, LP San Francisco Bay Partners II, Ltd. Connecticut Bronxville West, LLC Forestbroad LLC Smithtown Galleria Associates Limited Partnership Town Close Associates Limited Partnership Delaware AIV I, LLC Alameda Financing, L.P. AMP Apartments, LLC AMP Apartments Subtenant, LLC AMV I, LLC AMV II, LLC AMV III, LLC AMV IV, LLC Aria at Hathorne Hill, LLC Aria at Laurel Hill, LLC Arlington Square Financing, LLC Avalon 57, LLC Avalon Anaheim Stadium, L.P. Avalon at Ballston, LLC Avalon at Diamond Heights, L.P. Avalon at Dublin Station, L.P. Avalon at Florham Park, LLC Avalon at Mission Bay III, L.P. Avalon at Pacific Bay, L.P. Avalon at Providence Park, LLC Avalon Ballard, LLC Avalon Belltown, LLC Avalon Brandemoor II, LLC Avalon California Value I, LLC Avalon California Value II, LLC Avalon California Value III, LLC Avalon California Value IV, LLC Avalon California Value V, LLC Avalon California Value VI, LLC Avalon California Value VII, LLC Avalon California Value VIII, LLC Avalon Clark and Polk, LLC Avalon Del Rey Apartments, LLC Avalon DownREIT V, L.P. Avalon Encino, L.P. Avalon Fair Lakes, LLC Avalon Fashion Valley, L.P. Avalon Gold, LLC Avalon Green II, LLC Avalon Grosvenor, L.P. Avalon HV Manager, LLC Avalon II California Value I, L.P. Avalon II California Value II, L.P. Page 1 Avalon II California Value III, L.P. Avalon II Maryland Value I, L.P. Avalon II Maryland Value II, L.P. Avalon II Maryland Value III, L.P. Avalon II New Jersey Value I, L.P. Avalon II Virginia Value I, L.P. Avalon II Virginia Value II, L.P. Avalon II Washington Value I, L.P. Avalon Illinois Value I, LLC Avalon Illinois Value II, LLC Avalon Illinois Value III, LLC Avalon Irvine, L.P. Avalon Lowlands, LLC Avalon Lyndhurst, LLC Avalon Maryland Value I, LLC Avalon Maryland Value II, LLC Avalon Maryland Value III, LLC Avalon Massachusetts Value I, LLC Avalon Massachusetts Value II, LLC Avalon Mosaic, LLC Avalon New Jersey Urban Renewal Entity I, LLC Avalon New Jersey Value II, LLC Avalon New Rochelle II, LLC Avalon New York Value I, LLC Avalon Newport, L.P. Avalon North Bergen, LLC Avalon Ocean Avenue, L.P. Avalon Oyster, LLC Avalon Park Crest, LLC Avalon Queen Anne, LLC Avalon Riverview I, LLC Avalon Riverview North, LLC Avalon Run, LLC Avalon Sharon FS, LLC Avalon Shipyard, LLC Avalon Tinton Falls, LLC Avalon Towers Bellevue, LLC Avalon Towers on the Peninsula, L.P. Avalon Union City, L.P. Avalon Upper Falls Limited Partnership Avalon Upper Falls, LLC Avalon Watch, LLC Avalon West Chelsea, LLC Avalon West Long Branch, LLC Avalon WFS, LLC Avalon Willoughby West, LLC Avalon Wilshire, L.P. Avalon Winbrook Redevelopment, LLC Avalon Woodland Hills, L.P. Avalon WP I, LLC Avalon WP II, LLC Avalon WP III, LLC Avalon WP IV, LLC Avalon WP V, LLC Avalon WP VI, LLC AvalonBay Capital Management II, LLC AvalonBay Fund II Subsidiary GP, LLC AvalonBay Redevelopment LLC AvalonBay Trade Zone Village, LLC Page 2 AvalonBay VAF Acquisition, LLC AvalonBay VAF II Acquisition, LLC AvalonBay Value Added Fund, L.P. AvalonBay Value Added Fund II, L.P. AvalonBay Value Added Fund II Feeder, L.P. AvalonBay Value Added REIT II, L.P. Bay Countrybrook L.P. Bay Pacific Northwest, L.P. Bellevue Financing, LLC Bowery Place I Low-Income Operator, LLC Bowery Place I Manager, LLC Briarwood Borrower, LLLP Cameron Court Financing, LLC Centerpoint Master Tenant LLC Chrystie Venture Partners, LLC Coto De Caza, LLC Crescent Financing, LLC Crest Financing, L.P. CVP I, LLC CVP II, LLC CVP III, LLC Darien Financing, LLC Downtown Manhattan Residential LLC Edgewater Financing, LLC ER Cedar, L.L.C. Freehold Financing, LLC Gables Rothbury Borrower, LLLP Garden City Apartments, LLC Garden City Duplex, LLC Garden City SF, LLC Gardens Financing, LLC Gates Financing, LLC Glen Cove Development LLC Glen Cove II Development LLC Harbor Financing, LLC Hathorne FS Holdings, LLC Hayes Valley, LLC Jones Road Residential, LLC Laurel Hill Private Sewer Treatment Facility, LLC Mission Bay North Financing, L.P. MVP I, LLC North Bergen Residential Urban Renewal, LLC North Bergen Retail Urban Renewal, LLC Norwalk Retail, LLC Oak Road Office, LLC PHVP I, LP PHVP I GP, LLC Pleasant Hill Manager, LLC Pleasant Hill Transit Village Associates LLC Roselle Park Urban Renewal, LLC Roselle Park VP, LLC Run East II Financing, LLC Shady Grove Road Financing, LLC Silicon Valley Financing, LLC Tysons West, LLC Valet Waste Holdings, Inc. Wesmont Station Residential I Urban Renewal, LLC Wesmont Station Residential II Urban Renewal, LLC Wesmont Station Retail I Urban Renewal, LLC Page 3 Wesmont Station Retail II Urban Renewal, LLC West Chelsea Transaction, LLC WLBVP, LLC Woburn Financing, LLC District of Columbia 4100 Massachusetts Avenue Associates, L.P. Maryland Avalon 4100 Massachusetts Avenue, Inc. Avalon Acton, Inc. Avalon at Chestnut Hill, Inc. Avalon at Great Meadow, Inc. Avalon at St. Clare, Inc. Avalon BFG, Inc. Avalon Blue Hills, Inc. Avalon Chase Glen, Inc. Avalon Chase Grove, Inc. Avalon Cohasset, Inc. Avalon Collateral, Inc. Avalon Commons, Inc. Avalon Decoverly, Inc. Avalon DownREIT V, Inc. Avalon Fairway Hills I Associates Avalon Fairway Hills II Associates Avalon Fairway II, Inc. Avalon Grosvenor LLC Avalon Hingham PM, Inc. Avalon Oaks, Inc. Avalon Oaks West, Inc. Avalon Promenade, Inc. Avalon Rock Spring Associates, LLC Avalon Sharon, Inc. Avalon Symphony Woods, Inc. Avalon Town Green II, Inc. Avalon Upper Falls Limited Dividend Corporation Avalon Village North, Inc. Avalon Village South, Inc. AvalonBay Arna Valley, Inc. AvalonBay Assembly Row TRS, Inc. AvalonBay Capital Management, Inc. AvalonBay Construction Services, Inc. AvalonBay Grosvenor, Inc. AvalonBay NYC Development, Inc. AvalonBay Orchards, Inc. AvalonBay Shrewsbury, Inc. AvalonBay Traville, LLC AvalonBay Value Added Fund, Inc. AVB Development Transactions, Inc. AVB Northborough, Inc. AVB Pleasant Hill TRS, Inc. AVB Service Provider, Inc. AVB West Long Branch, Inc. Bay Asset Group, Inc. Bay Development Partners, Inc. Bay GP, Inc. Bay Waterford, Inc. California Multiple Financing, Inc. Page 4 Centerpoint Tower LLC Centerpoint Garage LLC Centerpoint Eutaw/Howard Holdings LLC Centerpoint Development II LLC Centerpoint Howard LLC Centerpoint Eutaw LLC Centerpoint Tower/Garage Holdings LLC Georgia Avenue, Inc. JP Construction in Milford, Inc. Juanita Construction, Inc. Lexington Ridge-Avalon, Inc. Massachusetts AvalonBay BFG Limited Partnership Hingham Shipyard East Property Owners Association, Inc. New Jersey Town Cove Jersey City Urban Renewal, Inc. Town Run Associates Virginia Arna Valley View Limited Partnership Avalon Decoverly Associates Limited Partnership Page 5
